OPINION — AG — ** DUAL COMPENSATION — SCHOOLS ** 70 O.S. 5-15 [70-5-15] DOES 'NOT' AUTHORIZE THE " NEGRO TRUANCY OFFICER " TO BE PAID FROM " SEPARATE SCHOOL FUNDS " AND THEREFORE YOUR QUESTION IS IN THE NEGATIVE. (QUESTION: CAN OR CANNOT UNDER 70 O.S. 5-15 [70-5-15] OF THE SCHOOL CODE, WOULD IT BE LAWFUL FOR A COUNTY TRUANT OFFICER TO BE PAID TWO SALARIES EACH MONTH, ONE FROM THE COUNTY SUPERINTENDENT'S BUDGET AND THE OTHER FROM THE SEPARATE SCHOOL FUNDS OF THE COUNTY ?) CITE: 70 O.S. 5-15 [70-5-15], OPINION NO. SEPTEMBER 15, 1951 — ?, (COUNTY COMMISSIONERS, DUAL COMPENSATION, SCHOOL EMPLOYEE) (JAMES P. GARRETT)